IN THE SUPREME COURT OF TEXAS

                                 No. 09-0761

                              IN RE  ART HARRIS

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relator's  emergency  motion  for  temporary   relief,   filed
September 11, 2009, is granted.  The trial court orders  dated  January  27,
2009, May 11, 2009, and August 28, 2009  in  Cause  No.  2008-24181,  styled
Virgie Arthur v. Howard K.  Stern,  Bonnie  Stern,  Lyndal  Harrington,  Art
Harris, Nelda Turner, Teresa Stephens, Larry  Birkhead,  Harvey  Levin,  and
TMZ Productions, Inc., in the 280th District Court of Harris County,  Texas,
are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 11, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk